DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 17 December 2021 has been entered.  Claims 17-24 are new.  Claims 1-5, 10-14 and 17-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “[p]reservative composition consisting of at least two extracts selected from: oak extract, wherein said oak extract is obtained from bark, grape seed extract, green teat extract, said at least two extract being mixed with at least one acceptable excipient and/or carrier” renders the claim indefinite.  Similarly, regarding claim 10, the recitation “adding composition consisting of at least two extracts selected from: oak extract, wherein said oak extract is obtained from bark, grape seed extract, green teat extract, said at least two extract being mixed with at least one acceptable excipient and/or carrier” renders the claim indefinite.  Given the terms “excipient” and “carrier” are not defined and the “excipient and/or carrier” is not used in the examples of the present specification, it is not clear how the 
Regarding claims 1 and 10, the recitation “said at least two extracts being mixed with at least on acceptable excipient and/or carrier” render the claims indefinite because it is not clear what properties define an “acceptable excipient and/or carrier” in the context of a preservative composition.  The present specification does not define the terms excipient or carrier.  Moreover, none of the examples in the present specification incorporate an excipient and/or carrier.  
Regarding claim 11, the recitation “said compositions being mixed with at least one acceptable excipient and/or carrier” renders the claim indefinite because it is not clear what properties define an “acceptable excipient and/or carrier.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571).
Regarding claims 1 and 2, Nedamani et al. disclose a composition for preventing oxidation in food systems (i.e. preservative composition) comprising a combination of rosemary extract, green tea extract and oak fruit extract (Abstract, p. 4565-4566/Introduction, p. 4570/Figure 4). Nedamani et al. disclose the combined rosemary extract, green tea extract and oak fruit extract are combined with methanol (p. 4566/Materials and methods).
Here, given there is no definition of “excipient and/or carrier” and the composition can consist of at least one “excipient and/or carrier”, any ingredient in the composition could be considered an “excipient and/or carrier.”  In this case, rosemary extract is considered as “at least one excipient and/or carrier.”
While claim 1 requires that the oak extract is obtained from bark, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2133 I).  In this case, there is no evidence on the record demonstrating that a preservative composition comprising an oak extract obtained from bark versus an oak extract from oak fruit, would result in a preservative with differing properties.
Regarding claims 4 and 5, Nedamani et al. disclose all of the claim limitations as set forth above.  Given Nedamani et al. disclose extracts of green tea, it necessarily follows that the extract would exhibit the claimed phenolic components and respective amounts.  Note, claim 1 
Regarding claims 10 and 11, Nedamani et al. disclose a method of preventing oxidation (i.e. preserving) of soybean oil comprising the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (p. 4567/Materials and methods/Antioxidant activity in soy bean oil, Figures 4 and 6-7).  Nedamani et al. disclose the combined rosemary extract, green tea extract and oak fruit extract are combined with methanol (p. 4566/Materials and methods).
Nedamani et al. disclose that the combination of green tea, rosemary and oak fruit extract are appropriate substitutes for the synthetic antioxidant BHT (p. 4570-4571/Conclusions).
Here, given there is no definition of “excipient and/or carrier” and the composition can consist of at least one “excipient and/or carrier”, any ingredient in the composition could be considered an “excipient and/or carrier.”  In this case, rosemary extract is considered as “at least one excipient and/or carrier.”
Regarding claims 19 and 21, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Nedamani et al. disclose adding 25-50 µg/ml (i.e. 50 mg/kg) of each component, including green tea and oak fruit extracts (p. 4567/Materials and methods/antioxidant activity in soybean oil, Figures 4 and 6-7).
Regarding claim 20, modified Nedamani et al. disclose all of the claim limitations set forth above. Given claim 10, from which claim 20 depends only requires a combination of green tea extract and oak extract, the limitations of claim 20 are satisfied.  Grape seed extract is not required.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) as applied to claim 10, and further in view of Sebranek, et al. (“Comparison of a natural rosemary extract and BHA/BHT for relative antioxidant effectiveness in pork sausage”, Meat Science, 69, (2005), pp. 289-296).
Regarding claims 12 and 13, Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to meat-based food.
Sebranek et al. teach that all processed meat utilize antioxidants to control oxidative changes (p. 289/1. Introduction).  Sebranek et al. teach it was known to add natural antioxidants including rosemary extract to pork sausage (Abstract).
Nedamani et al. and Sebranek et al. are combinable because they are concerned with the same field of endeavor, namely, natural antioxidants for food.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the natural antioxidant combination of Nedamani et al. to processed meat, including pork sausage, as taught by Sebranek et al., with the expectation that the combination would have the same effect as rosemary extract alone.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) as applied to claim 10, and further in view of Nanditha et al. (“Antioxidants in Bakery Products: A Review”, Critical Reviews in Food Science and Nutrition, Volume 49, 2008, Abstract only).
Regarding claim 14, Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to sweet and savory baked goods and preserves.
Nanditha et al. teach that since ancient times it has been in practice to use antioxidants in foods (Abstract).  Nanditha et al. teach there is an increasing demand for the use of natural antioxidants in foods, especially in baker products (Abstract).  Nanditha et al. teach that natural antioxidants are found to be effective in enhancing the shelf life of bakery products (Abstract).
Nedamani et al. and Nanditha et al. are combinable because they are concerned with the same field of endeavor, namely the use of natural antioxidants in food.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the natural antioxidant combination of Nedamani et al. to bakery products, as taught by Nanditha et al., with the expectation that the combination would have the same effect as other known natural antioxidants.    

 Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187).
Regarding claims 1 and 2, Nedamani et al. disclose a composition for preventing oxidation in food systems (i.e. preservative composition) comprising a combination of rosemary extract, green tea extract and oak fruit extract (Abstract, p. 4565-4566/Introduction, p. 4570/Figure 4).  
While Nedamani et al. disclose an oak fruit extract, the reference is silent with respect to an oak extract obtained from bark. 
Andrenšek et al. teach an oak (Quercus robur) extract (pp. 181/Abstract, Introduction).  Andrenšek et al. teach that the oak bark extract exhibits antimicrobial and antioxidative properties (p. 181/Abstract, p. 184-186/Results and discussion).  
Nedamani et al. and Andrenšek et al. are combinable because they are concerned with the same field of endeavor, namely, antioxidant compositions comprising oak extracts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used an oak bark extract, as taught by Andrenšek et al., as an oak extract in the composition of Nedamani et al. because it is known to exhibit the same antioxidant properties as oak fruit extract.  
Regarding claim 3, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Given Andrenšek et al. teach oak bark extract, it necessarily follows that the extract would contain the claimed total polyphenol content.
Regarding claims 4 and 5, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Given Nedamani et al. disclose extracts of green tea and grape seed, it 
Regarding claims 10 and 11, Nedamani et al. disclose a method of preventing oxidation (i.e. preserving) of soybean oil comprising the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (p. 4567/Materials and methods/Antioxidant activity in soy bean oil, Figures 4 and 6-7).  Nedamani et al. disclose that the combination of green tea, rosemary and oak fruit extract are appropriate substitutes for the synthetic antioxidant BHT (p. 4570-4571/Conclusions).
While Nedamani et al. disclose an oak fruit extract, the reference is silent with respect to an oak extract obtained from bark. 
Andrenšek et al. teach an oak (Quercus robur) extract (pp. 181/Abstract, Introduction).  Andrenšek et al. teach that the oak bark extract exhibits antimicrobial and antioxidative properties (p. 181/Abstract, p. 184-186/Results and discussion).  
Nedamani et al. and Andrenšek et al. are combinable because they are concerned with the same field of endeavor, namely, antioxidant compositions comprising oak extracts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used an oak bark extract, as taught by Andrenšek et al., as an oak extract in the composition of Nedamani et al. because it is known to exhibit the same antioxidant properties as oak fruit extract.  
Regarding claims 19 and 21, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Nedamani et al. disclose adding 25-50 µg/ml (i.e. 50 mg/kg) of each component, including green tea and oak fruit extracts (p. 4567/Materials and methods/antioxidant activity in soybean oil, Figures 4 and 6-7).
claim 20, modified Nedamani et al. disclose all of the claim limitations set forth above. Given claim 10, from which claim 20 depends only requires a combination of green tea extract and oak extract, the limitations of claim 20 are satisfied.  Grape seed extract is not required.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187) as applied to claim 10, and further in view of Sebranek, et al. (“Comparison of a natural rosemary extract and BHA/BHT for relative antioxidant effectiveness in pork sausage”, Meat Science, 69, (2005), pp. 289-296).
 Regarding claims 12 and 13, modified Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to meat-based food.
Sebranek et al. teach that all processed meat utilize antioxidants to control oxidative changes (p. 289/1. Introduction).  Sebranek et al. teach it was known to add natural antioxidants including rosemary extract to pork sausage (Abstract).
Nedamani et al. and Sebranek et al. are combinable because they are concerned with the same field of endeavor, namely, natural antioxidants for food.  It would have been obvious to .    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187) as applied to claim 10, and further in view of Nanditha et al. (“Antioxidants in Bakery Products: A Review”, Critical Reviews in Food Science and Nutrition, Volume 49, 2008, Abstract only).
Regarding claim 14, modified Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to sweet and savory baked goods and preserves.
Nanditha et al. teach that since ancient times it has been in practice to use antioxidants in foods (Abstract).  Nanditha et al. teach there is an increasing demand for the use of natural antioxidants in foods, especially in baker products (Abstract).  Nanditha et al. teach that natural antioxidants are found to be effective in enhancing the shelf life of bakery products (Abstract).
.    

Claims 17, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake (“Green tea extract: chemistry, antioxidant properties and food applications- A review”, Journal of Functional Foods, 5, (2013), pp. 1529-1541) in view of Dudonné et al. (“Comparative Study of Antioxidant Properties and Total Phenolic Content of 30 Plant Extracts of Industrial Interest Using DPPH, ABTS, FRAP, SOD, and ORAC Assays”, J. Agric. Food chem., 57, (2009), pp. 1768-1774).
Regarding claims 17 and 18, Senanayake discloses a composition consisting of green tea extract comprising several polyphenolic components with antioxidant properties (Abstract).  Senanayake discloses methods wherein in the  green tea extract is added to lipid-bearing foods to delay lipid oxidation, for example, turkey burgers (Abstract, p. 1534/7. Application in food products).  
	Senanayake does not disclose combining the green tea extract with grape seed extract and/or oak bark extract.
	Dudonné et al. teach oak extract has very strong antioxidant activity (Abstract, Table 2., p. 1773/Results).  Dudonné et al. teach oak extract is a promising source of natural antioxidant for nutraceutical formulations (Abstract, p. 1773/Results).  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purposes, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06 I).
Regarding claims 22 and 24, modified Senanayake disclose all of the claim limitations as set forth above.  Senanayake disclose adding 50-100 ppm (i.e. 50 mg-100 mg/kg) green tree extract to turkey burgers.  
Dudonné et al. is silent with respect to dosage of oak extract.  However, given Dudonné et al. teach the efficacy of oak extract as an antioxidant, it would have been obvious to one of ordinary skill in the art to have determined, in routine processing, the amount of added oak extract, in combination of green tree extract to obtain effectively delay lipid oxidation in food products such as turkey burgers.
	Regarding claim 23, modified Senanayake disclose all of the claim limitations as set forth above.  Given claim 18, from which claim 23 depends only requires a combination of green tea extract and oak extract, the limitations of claim 23 are satisfied.  Grape seed extract is not required.
Response to Arguments
Applicants’ arguments filed 17 December 2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 112 (b)-
	Applicants submit “it is known in the art that an excipient is a substance formulated alongside the active ingredient of a medication, included for the purpose of long-term stabilization, bulking up solid formulations that contain potent active ingredient sin small amounts. . . or to confer a therapeutic enhancement on the active ingredient in the final dosage form, such as a facilitating drug absorption, reducing viscosity, or enhancing solubility.”
	Here, the present claims are not directed to a medication or therapeutic composition or method.  Moreover, even if the term “excipient” includes bulking or filler materials, without more definition, any material in the composition could fit in the broad category of “filler.”  
Rejections under 35 U.S.C.103-
	Applicants note the presence of the transitional phrase “consisting of.”  Applicants find the claimed invention is directed to a composition with only the following ingredients: oak bark extract and grad see extract; or oak bark extract and green tea extract; or oak bark extract and green tea extract and grape seed extract, said composition being optionally mixed with at least on acceptable excipient and/or carrier.”
	Applicants are directed to the new grounds of rejection under 35 U.S.C. 112(b) and the rejection under 35 U.S.C. 103 in view of Nedamani et al. set forth above.
Here, the term “excipient and/or carrier” is not defined in terms of the claimed preservation composition.  Given claims 1 and 10 allow for “at least one” excipient and/or carrier, any compound besides the requires “at least two extracts” is considered in the broad category of “excipient and/or carrier.”  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759